Wright, J.
The appropriate form of postadministrative relief from an Industrial Commission decision depends on whether that decision determines an employee’s right to participate in the State Insurance Fund. Under R.C. 4123.519, an employer or claimant can appeal only those decisions that involve a claimant’s right to participate or to continue to participate in the fund. Afrates v. Lorain (1992), 63 Ohio St.3d 22, 584 N.E.2d 1175. If a claimant can appeal under R.C. 4123.519, the claimant is not entitled to a writ of mandamus because he or she has an adequate remedy available at law.2 State ex rel. O.M. Scott & Sons Co. v. Indus. Comm. (1986), 28 Ohio St.3d 341, 343, 28 OBR 406, 408, 503 N.E.2d 1032, 1034; State ex rel. Benton v. Columbus & Southern Ohio Elec. Co. (1968), 14 Ohio St.2d 130, 43 O.O.2d 238, 237 N.E.2d 134, paragraph one of the syllabus. In this case, the commission decided that the claimant was not entitled to compensation because hiis injury was substantially aggravated by an intervening non-work accident. As a threshold matter, we are required to determine whether that decision involved the claimant’s right to participate or to continue to participate in the State Insurance Fund.
The right to participate in the fund has been defined in numerous cases. See, e.g., Gilbert v. Midland-Ross Corp. (1981), 67 Ohio St.2d 267, 21 O.O.3d 168, 423 N.E.2d 847; Zavatsky v. Stringer (1978), 56 Ohio St.2d 386, 10 O.O.3d 503, 384 N.E.2d 693; Reeves v. Flowers (1971), 27 Ohio St.2d 40, 56 O.O.2d 22, 271 N.E.2d 769. Today, we again attempt to define the circumstances under which a decision involves the right to participate. An Industrial Commission decision does not determine an employee’s right to participate in the State Insurance Fund unless the decision finalizes the allowance or disallowance of the employee’s claim. Afrates v. Lorain, supra, 63 Ohio St.3d at 27, 584 N.E.2d at 1179, followed.
*239Certain decisions obviously do not involve the claimant’s right to participate. In Afrates v. Lorain, for example, the commission granted the employer leave to file an objection to the employee’s application for benefits. This decision “ * * * was simply a ruling on the motion filed by the city requesting a determination whether it had received notice of the April 1987 provisional order” and did not involve the employee’s right to participate in the State Insurance Fund. Id. At the other extreme, some decisions clearly determine an employee’s right to participate in the fund. See, e.g., State ex rel. Consolidation Coal Co. v. Indus. Comm. (1985), 18 Ohio St.3d 281, 18 OBR 333, 480 N.E.2d 807 (a decision that the Industrial Commission has continuing jurisdiction over a claim because the claimant acted within the time frame mandated in R.C. 4123.52 is appealable); Keels v. Chapin & Chapin, Inc. (1966), 5 Ohio St.2d 112, 34 O.O.2d 249, 214 N.E.2d 428 (a decision that a claimant’s disability is not the result of a work-related accident is appealable).
It is less obvious whether the Industrial Commission determines an employee’s right to participate when it decides that a compensable accident is not the cause of a later injury. An employee may suffer several periods of disability from relapses or aggravation of injuries from an initial work-related accident. When symptoms recur, the employee files an application to reactivate benefits under the original claim number. R.C. 4123.52 and Ohio Adm.Code 4121-3-15(B). At times, the commission will decide, as it did in this case, that the later period of disability was not caused by a work-related accident.
This court has previously addressed the claimant’s right to appeal in similar situations. See Gilbert v. Midland-Ross, supra; State ex rel. Roope v. Indus. Comm. (1982), 2 Ohio St.3d 97, 2 OBR 649, 443 N.E.2d 157. See, also, Cook v. Mayfield (1989), 45 Ohio St.3d 200, 203, 543 N.E.2d 787, 791. In Gilbert v. Midland-Ross, the claimant (Gilbert) injured his back while in the employ of Midland-Ross Corporation and received temporary total disability benefits under his workers’ compensation claim. He then returned to work for a successor corporation and reinjured his back eleven days later. Gilbert filed a new claim against the successor employer, and sought to reactivate his previous claim against Midland-Ross. The Industrial Commission reactivated Gilbert’s benefits under the existing claim, but refused Gilbert’s appeal on the new claim. The parties eventually settled the new claim, and the only decision appealed to this court was the commission’s decision to reactivate Gilbert’s previous claim. This court held that “[a] decision to reactivate a previously allowed claim now dormant, when there has been an intervening trauma, is, in effect, a decision going to claimant’s right to participate in the fund for an injury or impairment not previously claimed or passed upon and is appeal-able.” Gilbert, supra, at paragraph two of the syllabus.
*240In State ex rel. Roope v. Indus. Comm., supra, an employee aggravated an existing back injury at work and received temporary total disability compensation, Approximately ten months later, he felt a sharp pain in his back while starting his lawnmower, and filed a motion for additional compensation (in effect, an application to reactivate benefits). This court held that Roope could not appeal the commission’s denial of his motion because “[a] decision of the Industrial Commission to grant or deny additional compensation for a previously allowed claim, when there is no intervening trauma but merely aggravation of a previously existing condition, is a decision which goes to a claimant’s extent of disability, and is not appealable. * * * ” Id. at syllabus. Our opinion distinguished Roope from Gilbert based on the fact that Roope’s injury was exacerbated at home, while Gilbert was injured in two work-related accidents.
In the case currently before us, the court of appeals applied the factual distinction set forth in State ex rel. Roope v. Indus. Comm. to this case, and held that the commission’s decision was not appealable because it was a decision as to the extent of disability. At this time, we wish to clarify that the factual distinction that was made in Roope does not control the form of the claimant’s postadministrative relief. As we emphasized earlier, an Industrial Commission decision is appealable if the decision is a final denial or grant of compensation for a particular claim. It is this test, and not the factual distinction made in Roope, that controls whether a decision is subject to appeal pursuant to R.C. 4123.519.
The Industrial Commission’s refusal to reactivate benefits under an existing claim does not finalize the disallowance of the employee’s claim because that decision does not foreclose all future compensation under that claim.3 For this reason, the Industrial Commission’s decision to deny or grant additional benefits under a previous claim does not determine the worker’s right to participate in the State Insurance Fund, and is not subject to appeal pursuant to R.C. 4123.519. Gilbert v. Midland-Ross, supra, is hereby overruled to the extent it is inconsistent with this opinion.
In this case, the commission did more than simply refuse to grant additional benefits for a specified time period. The hearing officer denied both temporary total disability benefits after December 30, 1986 and “medical bills incurred after 1-8-87.” We understand this order to permanently foreclose *241Evans from receiving any further benefits under the claim he filed for the original accident that occurred at work on October 7, 1986. This flat prohibition of any future benefits determines the claimant’s right to participate in the State Insurance Fund and is subject to appeal pursuant to R.C. 4123.519. Because Evans could have appealed this decision, he had an adequate remedy at law, and thus he is not entitled to a writ of mandamus. The judgment of the court of appeals is reversed and the complaint in mandamus is dismissed.

Judgment reversed and complaint dismissed.

Moyer, C.J., Holmes and H. Brown, JJ., concur.
Sweeney, Douglas and Resnick, JJ., dissent.

. In order to establish a right to a writ of mandamus, a relator must demonstrate: (1) that he has a clear legal right to the relief prayed for; (2) that the respondent is under a clear legal duty to perform the requested act; and (3) that the relator has no plain and adequate remedy in the ordinary course of the law. State ex rel. O.M. Scott & Sons Co., supra, at 342-343, 503 N. E.2d at 1034; State ex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42, 15 O.O.3d 53, 399 N.E.2d 81, paragraph one of the syllabus.


. The Industrial Commission retains continuing jurisdiction over a worker’s claim for at least six years from the date of injury. R.C. 4123.52.' During that period, a worker may apply to reactivate benefits under a earlier claim if the injury recurs. Id.; Ohio Adm.Code 4121-3-15(B). If the application to reactivate benefits is denied, the claimant is not foreclosed from filing subsequent applications each time the injury recurs.